Evans, J.
While all claimants, regardless of the merits of their claims, must be made parties to the action on invoking section 199 of the Banking Law by any party (Gaudy v. Corn Exchange Bank Trust Co., 139 Misc. 712), yet' there is no authority to bring in additional parties without notice of motion. There was no notice in the moving papers that Joseph Horowitz, Sol Leibowitz, R. Waletzky, Louis Epner, Morris Rubenstein, R. Pibalow, I. Newman and A. Meyerswig were to be made parties defendant. There are thirty-four individuals and one corporation mentioned in the petition, but none of the above named. Further, there is no authority nor reason for requiring plaintiff to serve a supplemental summons and complaint on each party brought in by defendant “ to show that the plaintiff has a right to recover the amount claimed as against” the aforesaid claimant. (Eastern Optical Co., Inc., v. General Optical Co., 219 App. Div. 294, 296.)
With the above corrections the defendant’s proposed order has been signed.